Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.658 Filed 05/11/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

JAN LONDO,

        Plaintiff,                                Civil Case No: 2:18-cv-00223
v                                                 Hon. Gordon J. Quist
UP HEALTH SYSTEMS-MARQUETTE,

        Defendant.
                                          /
Sandra Hanshaw Burink (P68619)            Susan D. MacGregor (P41741)
Hanshaw Burink, PLC                       Kitch Drutchas Wagner Valitutti & Sherbrook
Attorneys for Plaintiff                   Attorneys for Defendant
501 Hillside Drive                        1440 West Ridge Street, Suite C
Marquette, MI 49855                       Marquette, MI 49855
(906) 273-1551                            (906) 228-0001
shburink@hb-lawofffices.com               susan.macgregor@kitch.com

                                          Mark W. Peters (TN BPR No. 018422)
                                          T. Connor Dugosh (TN BPR No. 036788)
                                          Waller Lansden Dortch & Davis LLP
                                          Attorneys for Defendant
                                          511 Union Street, Suite 2700
                                          Nashville, TN 37219
                                          (615) 244-6380
                                          mark.peters@wallerlaw.com
                                          connor.dugosh@wallerlaw.com


                     DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE
                   TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


                                  I.   Introduction

        Plaintiff’s distractingly hodgepodge Response is procedurally and legally

insufficient to save her claims from dismissal. Procedurally, she claims that material

issues of disputed fact preclude summary judgment. But rather than actually identifying

4824-8577-5291.2

                                              1
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.659 Filed 05/11/20 Page 2 of 14




those purported disputed facts concisely and with complete and accurate citation to the

record, she proposes her own “Counter-Statement of Material Facts” that distorts and

mischaracterizes witnesses’ testimony, spends pages discussing immaterial facts, and

ignores altogether undisputed material facts (including her own deposition admissions)

that are fatal to her claims. In doing so, she violates Fed. R. Civ. P. 56 by taking an

“everything including the kitchen sink” approach that requires the Court to “hunt the

peanut”1 and discern for itself whether there are disputed issues of material fact.2

        Legally, Plaintiff’s Response fails in multiple respects too.             First, it does not

respond at all to the Hospital’s legal analysis of Plaintiff’s hostile work environment claim

and thus abandons that claim. Similarly, it ignores the Hospital’s legal analysis that

Plaintiff brought her disability retaliation claim under the wrong statute, thereby

abandoning her ECLRA claim too. Second, remarkably, she does not analyze at all,

much less try to distinguish, even a single case upon which the Hospital relies. Instead,

she requires clairvoyance from the Hospital by arguing that the Hospital should or must

have known that she was disabledeven though she admits she never told anyone that

she wasbecause she said she was “anxious” and had difficulty “concentrating.” As a




        1
          Greer v. Board of Educ. of the City of Chicago, 267 F.3d 723, 727 (7th Cir. 2001) (“[A]
lawsuit is not a game of hunt the peanut. Employment discrimination cases are extremely fact
intensive and neither appellate courts nor district courts are ‘obliged in our adversary system to
scour the record looking for factual disputes . . . .’” (quotation omitted)).
        2
         Plaintiff’s Brief also is procedurally deficient because it does not contain the certification
required by Local Rule 7.2(b)(ii) and includes more than the maximum number of pages of
supporting documents permitted by Local Rule 7.1(b).

4824-8577-5291.2

                                                  2
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.660 Filed 05/11/20 Page 3 of 14




matter of law, that is not enough. Indeed, accepting Plaintiff’s arguments as true would

place employers in a Catch-22 of violating the ADA by regarding an employee as disabled

simply because she says she has “difficulty in concentrating” or by not deeming an

employee as disabled because she says the same (and then neglecting its duty to provide

a reasonable accommodation). Third, Plaintiff urges the Court to ignore her factual

admissions that she engaged in the conduct for which she was counseled and ultimately

terminatedincluding but not limited to her final error of failing to schedule follow-up

medical care for a patient with a lung mass, which resulted in that patient’s emergency

surgeryand substitute her egocentric view that she was “meeting all expectations” and

was a “competent” employee despite all objective evidence to the contrary. The former

provides the honest and good faith basis for the Hospital’s non-discriminatory decision

and the latter does not create pretext.

        Put simply, Plaintiff has failed to support her claims with applicable law or

undisputed material facts. No issue of material fact exists in the record, and this Court

should grant the Hospital’s Motion for Summary Judgment as a matter of law and dismiss

this case in its entirety.

                                  II.     Legal Analysis

A.      Plaintiff Abandoned Her ADA Hostile Work Environment and Her ECLRA
        Retaliation Claims by Failing to Respond to the Hospital’s Motion.

        A plaintiff abandons a claim if the defendant moves for summary judgment on the

claim and the plaintiff fails to address it in her response. Ritchie v. Coldwater Cmty. Schs,

947 F. Supp. 2d 791, 801 (W.D. Mich. May 22, 2013) (Quist, J.); see also Brown v. VHS


4824-8577-5291.2

                                              3
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.661 Filed 05/11/20 Page 4 of 14




of Mich., Inc., 545 F. App'x 368, 372 (6th Cir. 2013) (“This Court’s jurisprudence on

abandonment of claims is clear: a plaintiff is deemed to have abandoned a claim when

a plaintiff fails to address it in response to a motion for summary judgment.”).

        Here, the Hospital moved for summary judgment on Plaintiff’s ECLRA retaliation

claim on two substantive grounds: she sued under the wrong statute and she could not

prove pretext. (Docket No. 37 at 18-26). Plaintiff responded to the latter, but not the

former. (Docket No. 40 at 17-21). Accordingly, she has abandoned that claim.

        Additionally, the Hospital moved for summary judgment on Plaintiff’s hostile work

environment claim. (Docket No. 37 at 26-31). Plaintiff did not respond at all. Thus, she

abandoned that claim too.

        As a matter of law, Plaintiff’s failure to respond to the Hospital’s arguments on her

retaliation and hostile work environment claims requires that those claims be dismissed.

B.      No Prima Facie Case Under the ADA.

        1.         The Hospital Did Not Know Plaintiff Was Disabled

        Plaintiff identifies her medical condition as “anxiety.” (Docket No. 40 at 13). She

says that the Hospital should have known that she had that medical condition from her

generalized comments. (Id. at 15-17). But courts have explicitly rejected that notion.

See, e.g., Boyd v. Zepf Ctr., 2020 U.S. Dist. LEXIS 55829, *12-16 (N.D. Ohio Mar. 31,

2020) (finding no knowledge of major depressive disorder and generalized anxiety

disorder existed when plaintiff disclosed she “was feeling frustrated, anxious,

overwhelmed” and cried during a work meeting); Van Compernolle v. City of Zeeland,

2006 U.S. Dist. LEXIS 32963, *36 (W.D. Mich. May 24, 2006) (Bell, J.) (“[S]peculation

4824-8577-5291.2

                                               4
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.662 Filed 05/11/20 Page 5 of 14




about the cause of a problem does not impute knowledge to Defendants.”); Rogers v.

CH2M Hill, Inc., 18 F. Supp. 2d 1328, 1337 (M.D. Ala. 1998) (finding that vague

statements referencing “feeling kind of down and depressed” did not give notice to

employer of plaintiff’s disability). A finding otherwise would require employers to have

clairvoyance and risk regarding an employee as disabled every time she says she is

“anxious” or “sad” or has a “headache” because those things wouldin Plaintiff’s

viewput the employer on notice of generalized anxiety disorder and depression even

though the real “cause” could be, respectively, that the employee was not catching on to

her job duties quick enough or her cat died or she ate ice cream too quickly and had a

“brain freeze.” Respectfully, Plaintiff asks too much. The result she urges is both legally

and practically nonsensical. See Hammon v. DHL Airways, Inc., 135 F.3d 441, 450 (6th

Cir. 1999) (“An employer is not required to speculate as to the extent of the employee’s

disability or the employee’s need or desire for an accommodation.”); Joyce v. Cleveland

Clinic Found., 2014 U.S. Dist. 137477, *27-28 (N.D. Ohio Sept. 29, 2014) (finding that

employer was not on notice of a request for an accommodation when the plaintiff’s

requests to be kept separate from a coworker “was not traceable to a disability”).

        Plaintiff also argues that her symptoms should have put the Hospital on notice of

her purported disability, pointing to Mr. Breeser’s knowledge of her self-described and

diagnosed “panic” attack.3 (Docket No. 40 at 7, 16, 19). The case upon which she relies,



        3
         All other instances where Plaintiff suggests that her “symptoms” were severe enough to
constitute notice are not symptoms of a disability at all, but rather the instances she recalls telling
someone that she felt “anxious” about her work or Ms. Harger. (Docket No. 40 at 16).

4824-8577-5291.2

                                                  5
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.663 Filed 05/11/20 Page 6 of 14




Nilles v. Givauden Flavors Corp., 521 Fed. App’x 364 (6th Cir. Mar. 29, 2013), actually

supports the Hospital. There, the Sixth Circuit affirmed that the plaintiff failed to satisfy

the knowledge prong of his prima facie disability discrimination case, finding that the

decision-maker’s knowledge of the plaintiff’s illness and leaves of absence equated only

to knowledge of symptoms of the disability, not the disability itself. Id. at 369. Like the

plaintiff in Nilles, Plaintiff relies on the very limited information she gave to Ms. Goodwin,

Mr. Breeser, and Ms. Casey about “feeling anxious” or having some unidentified “medical

condition” to conclude everyone must or should have been aware of her “severe

symptoms” of anxiety and depression. (See Docket No. 40 at 15-17). That is not enough,

particularly where, as noted above, “the few symptoms [] evident could be due to

alternative causes.” Yarberry v. Gregg Appliances, Inc., 625 Fed. App’x 731, 738 (6th

Cir. Sept. 3, 2017). Plaintiff’s ADA discrimination claim must be dismissed because the

Hospital did not know she was disabled.

C.      No Retaliation

        As noted previously, Plaintiff abandoned her ELCRA claim as a matter of law by

failing to respond to the Hospital’s motion for summary judgment argument that she sued

under the wrong statute. But even if she had sued under the PWDCRA, her retaliation

claim would still be subject to dismissal because she has failed to meet her prima facie

case: she admitted under oath that she never engaged in any protected activity and she

cannot prove causation.




4824-8577-5291.2

                                              6
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.664 Filed 05/11/20 Page 7 of 14




        1.         No Protected Activity

        In her Response, Plaintiff contends that she engaged in protected activity by

purportedly “complain[ing] during her employment that she was being treated unfairly and

was singled out” and sending Mr. Breeser an email stating that “she needed to discuss

her concerns.” (Docket No. 40 at 17-18). But her contention now is inconsistent with her

deposition testimony acknowledging that it “wasn’t her style” to make a complaint about

being singled out due to her purported disability. (Londo Dep. at 205). At best, Plaintiff

made general complaints and workplace grievances, but it is well-settled that those type

of complaints and grievances “do not constitute protected activity when the plaintiff does

not object to discriminatory conduct against her based on her membership in a protected

class.” Jenkins v. Regents of the Univ. of Mich., 763 Fed. App’x 545, 553 (6th Cir. Feb.

26, 2019) (emphasis added). Plaintiff never engaged in protected activity and she thus

cannot meet that prong of her prima facie case.

        2.         No Causation

        To establish causation, Plaintiff must show that her corrective action form,

performance improvement plan, and/or termination would not have occurred but for her

participation in protected activity. Marotta v. Ford Motor Co., 119 F. Supp. 3d 676, 698

(E.D. Mich. 2015). She cannot meet that burden for several reasons.

        First, it is undisputed that Plaintiff failed to do her job throughout her employment,

which led to disciplinary actions issued by the Hospital. (Docket No. 37 at 3-11). Because

Plaintiff admitted that the problems documented in the disciplines actually occurred, she

cannot prove that the disciplines were taken in retaliation for participating in what she now

4824-8577-5291.2

                                              7
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.665 Filed 05/11/20 Page 8 of 14




claims was protected activity. See Marotta v. Ford Motor Co., 119 F. Supp. 3d 676, 698

(E.D. Mich. 2015).

        Second, the law is settled that an employee who engages (or, as here, alleges she

engaged) in protected activity is not immune to duly earned disciplinary action or

termination. See id. To give credence to Plaintiff’s understanding of the but-for causation

standard would create a class of employees that are immune from the consequences of

repeated poor performance and deserved critiques. That is not the law. See Green v.

City of Phoenix, 2019 U.S. Dist. LEXIS 144898, *32 (D. Az. Aug. 26, 2019).

        Third, Plaintiff urges the Court to ignore undisputed facts by proffering a skewed

and incomplete timeline of events to establish causation through temporal proximity.

(Docket No. 37 at 18-19). In doing so, she ignores the reasons for her corrective actions

and termination, mischaracterizes undisputed facts in the record, and cites to no legal

authority to support her position. The accurate and complete timeline reveals that Ms.

Goodwin first counseled Plaintiff for errors made in patient records within the first few

months of Plaintiff’s employment. (Docket No. 37, Londo Dep. at 47-49, 52-54, Ex. 4).

Her February 2017 performance review, which Plaintiff misreads to support her view that

she was “a good nurse,” stated that Plaintiff generally met expectations, but that she was

“still working on accuracy [and] thoroughness.” (Docket No. 40 at Ex. 3). Between then

and May 2017, Plaintiff’s “accuracy and thoroughness” continued to devolve, so Mr.

Breeser transferred her to a different cardiovascular surgeon to work with a smaller

patient case load. (Londo Dep. at 58-59; Breeser Dep. at 20). Contrary to her new

assertion that she was disciplined for taking a four-day absence for an unexplained

4824-8577-5291.2

                                            8
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.666 Filed 05/11/20 Page 9 of 14




“medical condition,” Mr. Breeser only informed her of the switch to Dr. Marder when she

returned to work, which was outlined in an employee counseling form. (Londo Dep. at

Ex. 7). All of those actions occurred before the date that Plaintiff claims in her Response

that her medical condition manifested and became an issue in the workplace. (Compare

Londo Dep. at 58-59 and Ex. 7, and Breeser Dep. at 20 with Docket No. 40 at 21).

        Plaintiff also ignores the undisputed fact that the Hospital did not issue a corrective

action for Plaintiff’s ongoing performance errors in mid-June 2017 because she applied

for a leave of absence for an undisclosed “medical condition” before it could do so.

(Londo Dep. at 58-59; Breeser Dep. at 20). While she was on leave, Ms. Goodwin

uncovered more errors and omissions in patient records by Plaintiff. (Goodwin Dep. at

26-29; Londo Dep. at 124-26). Plaintiff admitted those errors and omissions occurred,

and they were addressed in a corrective action form when she returned from leave.

(Londo Dep. at 124-26). The corrective action was not given to Plaintiff for work that she

was not assigned to complete (as she suggests in her Response), but rather for her

mistakes that the Hospital uncovered during her leave. (Londo Dep. at Ex. 12).

        Last, Plaintiff’s Response ignores the key events leading to her termination.

Plaintiff and Ms. Goodwin rated Plaintiff as “inconsistently meeting standards” in her

annual evaluation, so the Hospital issued her a formal Performance Improvement Plan,

which Plaintiff admitted was justified. (Londo Dep. at 109, 111-13, 115, 145 and Exs. 11,

13). Before the Hospital could revisit Plaintiff’s improvement under the plan, it learned

that she had failed to schedule a procedure for a patient with a mass in his lungs. (Breeser

Dep. at 42-43). The patient returned to the Hospital with an enlarged tumor and required

4824-8577-5291.2

                                               9
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.667 Filed 05/11/20 Page 10 of 14




an emergency operation. (Breeser Dep. at 42-43; Goodwin Dep. at 55). The Hospital

then terminated Plaintiff. (Breeser Dep. at 36, 42-43; Londo Dep. at 176-77). She agreed

with the content of her termination letter, and she has no reason to believe that Ms.

Goodwin or Mr. Breeser did not honestly believe the reasons for her termination were

true. (Londo Dep. at 180, 183).

        The Sixth Circuit analyzes temporal proximity cases by assessing “the totality of

the circumstances to determine whether an inference of retaliatory motive could be

drawn.” Jackson v. Genesee Cty. Rd. Comm’n, 2020 U.S. Dist. LEXIS 49390, *32 (E.D.

Mich. Mar. 23, 2020); see also Johnson v. Donahoe, 642 F. App’x 599, 603 (6th Cir.

2016); Eisenbaum v. Senior Lifestyle Corp., 560 F. App’x 496, 499 (6th Cir. 2014);

Williams v. Zurz, 503 F. App’x 367, 373 (6th Cir. 2012). Plaintiff’s Response does just

the opposite by failing to include any of the many instances of her performance

deficiencies that placed patient health and safety at risk. (Compare Docket No. 40 at 2-

10, 18-21 with Docket No. 37 at 4-11, 20-26). Her incomplete analysis and ignorance of

the undisputed facts turns temporal proximity law on its head. See Williams, 503 F. App’x

at 373 (“[W]here some time elapses between when the employer learns of a protected

activity and the subsequent adverse employment action, the employee must couple

temporal proximity with other evidence of retaliatory conduct to establish causality.”). The

Court should reject Plaintiff’s urging to create new law that undermines the well-settled

“but for” causation standard. Her retaliation claim must be dismissed.




4824-8577-5291.2

                                            10
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.668 Filed 05/11/20 Page 11 of 14




D.      No Pretext.

        To prove pretext, Plaintiff suggests that she was not a “problem” for the Hospital

until she asked Ms. Goodwin to sit at a different desk or after she purportedly complained

about Ms. Harger. Her proffered explanation is nonsensical and ignores the undisputed

facts fatal to her claim.

        A material question of fact cannot exist if Plaintiff agrees that the very proffered

reasons for her termination actually had basis in fact and motivated her termination. See,

e.g., Marotta v. Ford Motor Co., 119 F. Supp. 3d 676, 685-86 (E.D. Mich. 2015)

(dismissing disability retaliation claim because the plaintiff admitted to the proffered

reasons for her termination). That is exactly what Plaintiff has done in this case. Plaintiff

agreed with the following description found in her August 1, 2017 corrective action form:

        Jan . . . has had difficulty managing her time, being accurate in her work,
        following specific defined processes. Despite orientation and ongoing
        mentoring[,] she still has difficulty completing a very reasonable work load,
        makes serious errors, does not complete her tasks in a timely fashion,
        doesn’t consistently document her progress with tasks, and fails to follow
        processes.

(Londo Dep. at 122, 124 and Ex. 12). Plaintiff agreed that she committed additional errors

and omissions that Mr. Breeser discovered during her leave of absence:

        Recently Jan was off work for an extended period. During that time[,] there
        were extensive amounts of errors discovered including: Scheduling three
        surgeries before Dr. Marder had given approval; An extensive amount of
        orders not completed; Procedures not scheduled; Missing documentation
        in the [Electronic Medical Records system] showing tasks that were
        completed; No documentation in the [Electronic Medical Records system]
        regarding phone or in person conversations with patients; Task bin with 197
        tasks that needed follow-up, orders to be completed etc.; Wrong surgery
        orders used on patients.


4824-8577-5291.2

                                             11
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.669 Filed 05/11/20 Page 12 of 14




(Id. at 124). Her Performance Improvement Plan was justified in light of her performance

errors, and she offers nothing to disprove that she subsequently neglected to schedule a

patient for a pre-operation test, which caused a delay in care. (Londo Dep. at 145).

Finally, in her words, Plaintiff “respected what [the Hospital] wrote” in her termination

letter:

          Since August [2017,] you have had the following performance
          transgressions: Verbal warning in August not being able to perform your
          job functions; Annual Performance Review in August your overall rating was
          ‘Inconsistently Meets Standards’; Performance Improvement Plan based on
          the Inconsistently Meet Standard Review.

(Londo Dep. at 180). The law does not permit Plaintiff to have it both ways. Her

termination was admittedly justified, and she has nothing to show that the reasons

supporting her termination were pretext for discrimination.

          Although she does not contend there is any direct evidence of discrimination,

Plaintiff points to an alleged conversation in September 2017 where Ms. Harger

reportedly told Plaintiff that she could not “stay alone” due to her “medical condition.”

(Docket No. 40 at 8-9, 16). Ms. Harger does not recall making any such statement

(Harger Dep. at 16, 32-33), but that is not relevant because the purported statement is

not material. The Sixth Circuit has held that a single, stray remark from a coworker not

involved in the challenged employment decision, such as is alleged here, is too remote

to establish pretext. Suits v. The Heil Co., 192 F. App’x 399, 407 (6th Cir. 2006); Garant

v. Norfolk Southern Ry., 2020 U.S. Dist. LEXIS 63793, *19 (E.D. Mich. Apr. 13, 2020). It

is undisputed that Ms. Harger was not involved in the decision to issue Plaintiff a

corrective action or her Performance Improvement Plan nor was she involved in the

4824-8577-5291.2

                                             12
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.670 Filed 05/11/20 Page 13 of 14




decision to terminate Plaintiff. (Breeser Dep. at 36). Thus, it does not tend to make a

material fact more or less likely and it does not save Plaintiff’s claim from dismissal.

Shefferly v. Health Alliance Plan of Mich., 2004 U.S. App. LEXIS 6829, *281 (6th Cir. Apr.

5, 2004) (finding stray remark made by non-decision-maker did not support a finding of

disparate treatment).

        In a last ditch effort, Plaintiff suggests that the Hospital’s proffered reasons could

be pretext because, maybe, some other LPNs experienced similar work performance

issues and were not terminated. (Docket No. 40 at 20). The individuals she “identifies”

are not similarly-situated in all material respects and thus are not proper comparators.

See Gohl v. Livonia Pub. Sch. Dist., 836 F.3d 672, 683 (6th Cir. 2016) (“The comparator

requirement is the be all and end all of the circumstantial-evidence test. If there are no

comparators, there is no way to deploy it.”). Plaintiff, in fact, only names Ms. Harger as

someone who has “made mistakes” in her job but fails to describe the type of mistake,

when it was made, whether the employee had made the same mistakes previously and/or

been coached or counseled for them. (Docket No. 40 at 21). Plaintiff must offer more

than vague accusations about a coworker to properly support her claim using

comparators. See, e.g., Slater v. Progress Energy Serv. Co., LLC, 2010 U.S. Dist. LEXIS

101060 at *20 (M.D. Fla. Sept. 2010) (rejecting comparator argument and dismissing

discrimination claim because the plaintiff made a single “vague accusation” that a

coworker was “held to a higher standard”). In any event, Plaintiff ignores the undisputed

testimony from Ms. Goodwin that no other LPN committed errors to the extent that Plaintiff



4824-8577-5291.2

                                              13
Case 2:18-cv-00223-GJQ-MV ECF No. 43, PageID.671 Filed 05/11/20 Page 14 of 14




did. (Goodwin Dep. at 53). Plaintiff’s inability to establish pretext requires dismissal as a

matter of law.

                                   III.   Conclusion

        For the foregoing reasons, as well as those set forth in the Hospital’s Motion for

Summary Judgment, the Court should dismiss this case with prejudice.




                                          /s/ T. Connor Dugosh_____________________
                                          Mark W. Peters (TN BPR No. 018422)
                                          T. Connor Dugosh (TN BPR No. 036788)
                                          WALLER LANSDEN DORTCH & DAVIS, LLP
                                          Nashville City Center
                                          511 Union Street, Suite 2700
                                          Nashville, TN 37219
                                          Phone: (615) 244-6380
                                          Facsimile: (615) 244-6804
                                          Email: mark.peters@wallerlaw.com
                                          connor.dugosh@wallerlaw.com

                                          Susan D. MacGregor (P41741)
                                          Kitch Drutchas Wagner Valitutti & Sherbrook
                                          Attorneys for Defendant
                                          1440 West Ridge Street, Suite C
                                          Marquette, MI 49855
                                          (906) 228-0001
                                          susan.macgregor@kitch.com




4824-8577-5291.2

                                             14
